UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, Delaware 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, DE19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: DECEMBER 31, 2010 Item 1. Schedule of Investments. Brandywine Fund, Inc. Schedule of Investments December 31, 2010 (Unaudited) Shares or PrincipalAmount Value Common Stocks – 97.4%(a) CONSUMER DISCRETIONARY Apparel Retail - 2.9% Express, Inc. * $ Foot Locker, Inc. Genesco Inc.* Jos. A. Bank Clothiers, Inc. * Zumiez Inc. * Apparel, Accessories & Luxury Goods - 2.4% Phillips-Van Heusen Corp. VF Corp. Auto Parts & Equipment - 4.3% Johnson Controls, Inc. TRW Automotive Holdings Corp.* Automobile Manufacturers - 1.8% General Motors Co. * Automotive Retail - 2.2% CarMax, Inc. * Monro Muffler Brake, Inc. Broadcasting - 3.7% CBS Corp. Discovery Communications, Inc. * Liberty Media-Starz* Footwear - 0.4% Crocs, Inc. * Home Furnishing Retail - 2.7% Steven Madden, Ltd.* Pier 1 Imports, Inc. * Williams-Sonoma, Inc. Home Furnishings - 1.7% Tempur-Pedic International Inc.* Total Consumer Discretionary CONSUMER STAPLES Household Products - 0.7% Church & Dwight Co., Inc. Total Consumer Staples ENERGY Oil & Gas Drilling - 1.7% Patterson-UTI Energy, Inc. Oil & Gas Equipment & Services - 6.3% Cameron International Corp.* Key Energy Services, Inc. * McDermott International, Inc.* National Oilwell Varco Inc. Oil & Gas Exploration & Production - 1.9% Berry Petroleum Co. Energy XXI (Bermuda) Ltd. * SandRidge Energy Inc. * Total Energy FINANCIALS Asset Management & Custody Banks - 1.3% SEI Investments Co. Investment Banking & Brokerage - 0.3% LPL Investment Holdings, Inc.* Regional Banks - 0.8% Signature Bank* Total Financials HEALTH CARE Biotechnology - 1.0% United Therapeutics Corp.* Health Care Equipment - 0.6% Masimo Corp. Volcano Corp. * Life Sciences Tools & Services - 1.5% Life Technologies Corp.* Pharmaceuticals - 0.7% Impax Laboratories, Inc.* Total Health Care INDUSTRIALS Aerospace & Defense - 3.4% American Science and Engineering, Inc. BE Aerospace, Inc.* Ceradyne, Inc. * DigitalGlobe Inc. * Precision Castparts Corp. TransDigm Group, Inc.* Air Freight & Logistics - 0.5% Hub Group, Inc.* Construction & Farm Machinery & Heavy Trucks - 2.1% Caterpillar Inc. Electrical Components & Equipment - 0.7% EnerSys* Heavy Electrical Equipment - 0.8% Babcock & Wilcox Co.* Human Resource & Employment Services - 0.5% Manpower Inc. Industrial Machinery - 1.9% The Middleby Corp. * The Timken Company Office Services & Supplies - 2.1% Avery Dennison Corp. Trading Companies & Distributors - 0.8% MSC Industrial Direct Co., Inc. Textainer Group Holdings Limited Trucking - 1.5% Ryder System, Inc. Total Industrials INFORMATION TECHNOLOGY Application Software - 3.6% Advent Software, Inc.* Autodesk, Inc. * Informatica Corp.* NetScout Systems, Inc.* Nuance Communications, Inc.* Communications Equipment - 3.3% Acme Packet, Inc. * Plantronics, Inc. Polycom, Inc. * Riverbed Technology, Inc.* Computer Hardware - 2.6% Apple Inc. * Data Processing & Outsourced Services - 1.3% VeriFone Systems, Inc.* Electronic Components - 0.9% Aeroflex Holding Corp. * Power-One, Inc. * Electronic Manufacturing Services - 1.0% Jabil Circuit, Inc. Internet Software & Services - 0.3% Rackspace Hosting, Inc.* IT Consulting & Other Services - 0.5% Acxiom Corp. * Booz Allen Hamilton Holding Corp.* Office Electronics - 2.3% Xerox Corp. Zebra Technologies Corp. * Semiconductor Equipment - 0.8% FEI Company* Veeco Instruments Inc.* Semiconductors - 4.4% Analog Devices, Inc. Atmel Corp. * Entropic Communications, Inc.* Intersil Corp. Microsemi Corp. * OmniVision Technologies, Inc.* Semtech Corp. * Systems Software - 3.9% Oracle Corp. Rovi Corp. * Total Information Technology MATERIALS Commodity Chemicals - 0.3% Kronos Worldwide, Inc. Diversified Chemicals - 0.8% Olin Corp. Diversified Metals & Mining - 1.9% Globe Specialty Metals Inc. Walter Energy, Inc. Fertilizers & Agricultural Chemicals - 2.7% Intrepid Potash, Inc. * Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 0.5% Greif Inc. Precious Metals & Minerals - 3.6% Silver Wheaton Corp. * Stillwater Mining Company* Specialty Chemicals - 2.9% Albemarle Corp. PolyOne Corp. * Steel - 2.4% Allegheny Technologies, Inc. Carpenter Technology Corp. Total Materials TELECOMMUNICATION SERVICES Alternative Carriers - 0.3% AboveNet, Inc. Wireless Telecommunication Services - 3.9% MetroPCS Communications, Inc.* NII Holdings Inc.* Total Telecommunication Services Total common stocks (cost $1,522,757,251) Short-Term Investments - 2.8% (a) Commercial Paper - 2.6% Prudential Funding LLC, due 01/03/11, discount of 0.17% Total commercial paper (cost $50,999,519) Variable Rate Demand Note – 0.2% American Family Financial Services, 0.10% Total variable rate demand note (cost $3,330,377) Total short-term investments (cost $54,329,896) Total investments – 100.2% (cost $1,577,087,147) Liabilities, less other assets - (0.2%)(a) ) TOTAL NET ASSETS – 100.0% $ * Non-dividend paying security. (a) Percentages for the various classifications relate to net assets. As of December 31, 2010, investment cost for federal tax purposes was $1,577,087,147 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent annual or semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Variable Rate Demand Note Total Level 2 Level 3 – Total $ See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controlsand procedures (as defined in Rule 30a-3(c) under the Investment CompanyAct of 1940 (the "1940 Act"))(17 CFR 270.30a-3(c)) are effective as of adate within 90 days of the filing date of the report that includes thedisclosure required by this paragraph, based on the evaluation of thesecontrols and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Brandywine Fund, Inc. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date February 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/William F. D’Alonzo William F. D’Alonzo, President Date February 15, 2011 By (Signature and Title) /s/Lynda J. Campbell Lynda J. Campbell, Treasurer Date February 15, 2011
